             Case 1:20-cv-03841-JPC Document 44 Filed 06/11/21 Page 1 of 2




                                                                                                   06/11/2021
                                          WWW.MKCLAWGROUP.COM
                                      LAW OFFICES OF MICHAEL K. CHONG, LLC

             NEW YORK:                                 FORT LEE:                             HOBOKEN:
   1250 BROADWAY, 36TH FL. STE. 300           2 EXECUTIVE DRIVE, STE. 240           300 HUDSON STREET. STE. 10
      NEW YORK, NEW YORK 10001                FORT LEE, NEW JERSEY 07024            HOBOKEN, NEW JERSEY 07024
           (212) 726-1104                           (201) 947-5200                       (201) 708-6675
         FAX (212) 726-3104                      FAX (201) 708-6676                    FAX (201) 708-6676

                                                * Please Reply to: FORT LEE       EMAIL: MKC@MKCLAWGROUP.COM

                                                  June 10, 2021

Via ECF; Total Pages: 1
Hon. Katharine H. Parker, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

       Re:     Garcia Ramirez et al v. Jamil Liquors Inc. et al
               Docket No. 1:20-cv-03841-JGK

 Dear Judge Parker:

         This office represents Defendants in the above-referenced matter. I am writing to respectfully
 request an adjournment of the telephone conference scheduled for June 17, 2021 at 11:30 a.m. I have
 a previously scheduled mediation which cannot be rescheduled.

                 I have conferred with Plaintiff’s counsel, and she consents to this adjournment request.
 The parties respectfully submit June 23, 24, or 28 for the court’s consideration for rescheduling. This
 is the first request for adjournment in this matter.

               Thank you for your kind consideration and courtesies in regard to this matter.


                                                                   Respectfully submitted,

                                                                   Michael K. Chong
                                                                   Michael K. Chong, Esq.



MKC/kr
cc: Plaintiff's counsel (via ECF)

                                                       1
         Case 1:20-cv-03841-JPC Document 44 Filed 06/11/21 Page 2 of 2




APPLICATION GRANTED: This case has been referred to me for settlement purposes (docket no.
40). The telephone conference previously scheduled for Thursday, June 17, 2021 at 11:30 a.m. in
advance of a settlement conference has been rescheduled to Monday, June 28, 2021 at 10:15 a.m. The
parties are directed to review Judge Parker’s Individual Practices at http://nysd.uscourts.gov/judge/
Parker concerning settlement conferences in advance of the call. Counsel for the parties are directed
to call Judge Parker’s Chambers court conference line at the scheduled time. Please dial (866)
434-5269, Access code: 4858267.




                                                                                  06/11/2021
